                                   1                      IN THE UNITED STATES DISTRICT COURT

                                   2                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    PENSION PLAN FOR PENSION TRUST          Case No. 16-cv-04568-CW
                                        FUND FOR OPERATING ENGINEERS
                                   5    et al.,
                                                                                ORDER LIFTING STAY AND
                                   6                  Plaintiffs,               GRANTING MOTION TO DISMISS
                                   7            v.
                                                                                (Dkt. Nos. 62 & 64)
                                   8    A PLUS MATERIALS RECYCLING,
                                        INC. et al.,
                                   9
                                                      Defendants.
  United States District Court
Northern District of California




                                  10

                                  11        This case concerns whether Defendants are liable to
                                  12   Plaintiffs under the multiemployer pension plan withdrawal
                                  13   provisions of the Employee Retirement Income Security Act of
                                  14   1974, as amended by the Multiemployer Pension Plan Amendments Act
                                  15   of 1980.      Plaintiffs and Defendant Don Lawley Company, Inc.,
                                  16   filed a Joint Status Report informing the Court that (1)
                                  17   “Plaintiffs did not assess [Defendants] A Plus Materials
                                  18   Recycling, Inc. or A to Z Repair and Remodel, LLC,” and (2)
                                  19   “Plaintiffs have decided to rescind the assessment against
                                  20   Defendant DLC.”     Joint Status Report, Docket No. 64 at 2.   The
                                  21   Joint Status Report requests that the Court lift the stay in this
                                  22   case1 and dismiss this action with prejudice.2
                                  23
                                            1 On August 13, 2018, the Court rejected a claimed assessment
                                  24   against Defendants, stayed this case and instructed (1)
                                       Plaintiffs to notify DLC of any alleged partial withdrawal and A
                                  25   Plus and A to Z of any alleged complete withdrawal; (2) that the
                                       parties may then initiate arbitration in conformity with ERISA;
                                  26   and (3) that, if warranted, Plaintiffs may seek to lift the stay
                                       and request leave to file an amended complaint.
                                  27        2 A Plus, A to Z, DLC and Mr. Trucker are the only remaining
                                       defendants. Mr. Trucker did not respond to the complaint. The
                                  28
                                   1        The Court construes the Joint Status Report as Plaintiffs’

                                   2   motion to dismiss their claims against Defendants pursuant to

                                   3   Federal Rule of Civil Procedure 42(a)(2), which states that “an

                                   4   action may be dismissed at the plaintiff’s request only by court

                                   5   order, on terms that the court considers proper.”     If a defendant

                                   6   “has pleaded a counterclaim before being served with the

                                   7   plaintiff’s motion to dismiss, the action may be dismissed over

                                   8   the defendant’s objection only if the counterclaim can remain

                                   9   pending for independent adjudication.”   Id.   Here, no defendant
  United States District Court
Northern District of California




                                  10   has pleaded a counterclaim, and the Court finds the motion proper

                                  11   for the reasons stated in the Joint Status Report.     Accordingly,

                                  12   the Court LIFTS the stay in this action, Docket No. 62; GRANTS

                                  13   Plaintiffs’ motion to dismiss, Docket No. 64; DISMISSES WITH

                                  14   PREJUDICE Plaintiffs’ claims against Defendants; and DIRECTS the

                                  15   Clerk of the Court to enter judgment and close this case.     Each

                                  16   party shall bear its own attorneys’ fees and costs.

                                  17

                                  18        IT IS SO ORDERED.

                                  19

                                  20   Dated: February 12, 2019
                                                                          CLAUDIA WILKEN
                                  21                                      United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26   Court determined that if Plaintiffs wished to pursue their claims
                                       against Mr. Trucker, Plaintiffs “will eventually need to pursue
                                  27   default.” Order regarding motion and cross-motions for summary
                                       judgment, Docket No. 62 at 4. Plaintiffs have not pursued
                                  28   default. The Court dismissed with prejudice Plaintiffs’ claims
                                       against Defendants Lawley Bros., LLC and Pennrod Capital, LLC.
                                                                        2
